Citation Nr: 1444844	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  14-16 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 31, 2010, for the award of service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for the cause of the Veteran's death.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in May 1991.  The autopsy report states that coronary atherosclerosis was a contributing cause of death.

2. The appellant's claim of entitlement to service connection for the cause of the Veteran's death was received on April 12, 2011.

3. In December 2012, the RO granted service connection for the cause of the Veteran's death and assigned an effective date of April 12, 2011.  By a February 2014 decision, the RO granted an earlier effective date of August 31, 2010.

4. There is no communication prior to this time which may be considered a formal or informal claim for service connection for the cause of death. August 31, 2010 is the earliest possible effective date for the benefit allowed by law.


CONCLUSION OF LAW

The criteria for an effective date prior to August 31, 2010, for the grant of service connection for the cause of the Veteran's death, have not been met. 38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Significantly, however, in this case, the appellant's claim for an earlier effective date arises from her disagreement with the effective date assigned following the grant of entitlement to service connection for the cause of the Veteran's death.  In this regard, the Board notes that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, because the application of the law is dispositive of the claim for an earlier effective date, no discussion of VA's duties to notify and assist is necessary. Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Merits

Generally, the assignment of effective dates is governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, DIC, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for said benefits.  38 U.S.C.A. § 5110(a).  Additionally, 38 U.S.C.A. § 5110(d)(1) provides that the effective date of an award of death compensation/DIC, for which the application is received within one year from the date of death, shall be the first day of the month in which the death occurred.  Further, 38 U.S.C.A. § 5110(g) provides that, subject to the provisions of 38 U.S.CA. § 5101, where compensation, DIC, or pension benefits are awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.114(a); see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997). 

38 C.F.R. § 3.400(c)(2) clarifies that the effective date for service-connected death after separation from service is the first day of the month in which the veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of claim. 

An exception to the regulations regarding effective dates for disability compensation involves a Veteran who qualifies as a member of the Nehmer class under 38 C.F.R. § 3.816. See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  Under the regulation, a Nehmer class member is a Veteran who served in the Republic of Vietnam and who has a "covered herbicide disease" such as ischemic heart disease. 

"Ischemic heart disease" includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  Accordingly, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add the above heart disease to the list of presumptive diseases associated with exposure to Agent Orange. 75 Fed. Reg. 53202 (August 31, 2010).  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date. 

In accordance with Nehmer and its implementing regulation, if a Nehmer class member is entitled to DIC benefits, and DIC had been previously denied in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred, except as provide for in 38 C.F.R. § 3.816(d) (3).  38 C.F.R. § 3.816(d) (1) (2013).  If a claim for DIC benefits "was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death," the effective date for the award of DIC will be the date of such a claim or the date the disability arose, whichever is later, unless the claim was received within one year from the date of the veteran's death, in which case the effective date will be "the first day of the month in which the death occurred." 38 C.F.R. § 3.816(d) (2), (3). 

Accordingly, the effective date of a grant of compensation, DIC, or pension benefits that is awarded pursuant to any liberalizing law cannot be earlier than the effective date of the law.  38 C.F.R. § 3.114(a).  In this regard, if a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or upon the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a) (1).

In the current case, the Veteran died in May 1991.  At that time, there was no claim of service connection for the cause of the Veteran's death pending.  The Board notes that in June 1991, the United States Coast Guard submitted a letter to VA.  This letter detailed that it provided a copy of VA Form 21-534, application for DIC or death pension, was provided to the appellant.  The appellant did not file a claim for DIC, despite being forwarded the relevant form from the Coast Guard.  Moreover, the Coast Guard's letter cannot be construed as a form for DIC benefits as the letter states only that the appellant was notified of her right to file for DIC benefits and the appellant took no further action.  See 38 C.F.R. § 3.155 (informal claim only raised where an intent to apply for VA benefits is shown).  There simply was no showing that the appellant intended to apply for service connection for the cause of the Veteran's death in the Coast Guard's June 1991 letter.  To the contrary, the letter detailed that the appellant was provided with the requisite form in order to apply for DIC benefits, but the appellant did not file that form, which indicates a desire not to file for DIC benefits.

The appellant's claim for service connection for the cause of the Veteran's death was not received until April 12, 2011.  The RO granted service connection for the cause of the Veteran's death as the Veteran had Vietnam service and an autopsy report showed that final anatomic diagnosis of moderate severe coronary atherosclerosis.  As presumptive service connection is warranted where a Veteran with Vietnam service develops coronary atherosclerosis, the RO granted service connection.

The Veteran was a member of the Nehmer class.  However, as VA had not previously denied service connection for coronary atherosclerosis between September 25, 1985, and May 3, 1989, the effective date provisions of 38 C.F.R. § 3.816(c)(1) do not apply. 

As date of receipt of claim, April 12, 2011, is later than the date the disability arose, May 1991, the effective date cannot be earlier than April 12, 2011 under 38 C.F.R. § 3.816(c) (2). 

As 38 C.F.R. § 3.816(c) (1) and (c) (2) cannot be applied to the Appellant's advantage, the effective date may also be determined by 38 C.F.R. § 3.114.

As the effective date for adding coronary artery disease as a presumptive disease was August 31, 2010, the effective date under 38 C.F.R. § 3.114(a) cannot be earlier than the effective date of the change in the law, that is, August 31, 2010, which is the effective date assigned by the RO. 

The applicable regulatory provisions simply do not provide a basis for an effective date earlier than August 31, 2010.  No claim for service connection for the cause of the Veteran's death was filed until April 2011.  Thus, while the Board is sympathetic to the appellant's argument that an effective date earlier than August 31, 2010, should be awarded, the Board is without a legal basis to do so.  Even if the appellant was told that she could not file a claim for service connection for the cause of the Veteran's death around the, see VA Form 9, the applicable regulations require that an actual claim be filed in order for an earlier effective date to be awarded, as explained above.  Thus, an effective date earlier than August 31, 2010, is not warranted for service connection for the cause of the Veteran's death.


ORDER

Entitlement to an effective date earlier than August 31, 2010, for the award of service connection for the cause of the Veteran's death is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


